Case 3:19-cv-00963-DWD Document 37 Filed 04/21/21 Page 1 of 2 Page ID #191




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SANTOIN RUSSELL,                             )
                                              )
               Plaintiff,                     )
                                              )
 vs.                                          )         Case No. 19-cv-963-DWD
                                              )
                                              )
 JACKLYN LASHBROOK,                           )
                                              )
              Defendant.                      )

                            MEMORANDUM AND ORDER

DUGAN, District Judge

       Plaintiff filed a Complaint under 42 U.S.C. § 1983 alleging failure to protect him

from an assault while at Menard Correctional Center. (Doc. 1). Defendants John and Jane

Doe were dismissed without prejudice due to Plaintiff’s failure to identify them by the

scheduled deadline. (Doc. 19). After an evidentiary hearing on March 22, 2021, the Court

granted remaining Defendant Lashbrook’s Motion for Summary Judgment on the issue

of exhaustion of administrative remedies. (Doc. 30). Plaintiff filed a Notice of Appeal

(Doc. 32), which indicates that he is indigent and requests appointment of counsel. The

Court interprets these requests as a motion for leave to proceed in forma pauperis (“IFP”)

and for recruitment of counsel. (Doc. 33).

       A federal court may permit a party to proceed on appeal without full pre-payment

of fees provided the party is indigent and the appeal is taken in good faith. 28 U.S.C. §

1915(a)(1) & (3); Fed. R. App. P. 24(a). Plaintiff was previously permitted leave to proceed

IFP on the underlying case. (Doc. 6). As such, he is entitled to proceed IFP on the appeal
                                             1
Case 3:19-cv-00963-DWD Document 37 Filed 04/21/21 Page 2 of 2 Page ID #192




unless prohibited by statute or this Court certifies that the appeal is not taken in good

faith. Fed. R. App. P. 24(a)(3).

       Plaintiff has not stated what issues he is appealing beyond the fact that he is

challenging the grant of summary judgment. From that little information, the Court

cannot conclude that Plaintiff’s appeal is not taken in good faith, and therefore he will be

allowed to continue to pursue this matter IFP.

       As to Plaintiff’s request for counsel, this is beyond the scope of the Court’s power.

Generally, a party's filing of a notice of appeal divests the district court of jurisdiction

over those aspects of the case involved in the appeal. May v. Sheahan, 226 F.3d 876, 879

(7th Cir. 2000). This includes requests for recruitment of counsel on appeal. Murray v.

Artl, 189 F. App'x 501, 504 (7th Cir. 2006). Accordingly, Plaintiff must apply to the Court

of Appeals for appointment of counsel.

       Plaintiff’s Motion to Proceed IFP and for Recruitment of Counsel (Doc. 33) is

GRANTED in part. Within 14 days, Plaintiff shall provide the Court with a certified

Trust Fund Statement from his current institution, covering the six-month period

preceding the filing date of the Notice of Appeal. Upon receipt, the Court will assess the

appropriate initial filing fee. The Clerk of Court is DIRECTED to forward a copy of this

Order to the Trust Fund Officer at Stateville Correctional Center and the Clerk of Court

for the Seventh Circuit.

       IT IS SO ORDERED.
       DATED: 4/21/2021
                                                 __________________________________
                                                 David W. Dugan
                                                 United States District Judge

                                             2
